Citation Nr: 1637432	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for degenerative joint disease (DJD) of the thoracolumbar (lumbar) spine, L4-5, L5-S1, prior to November 12, 2015, and to a disability rating greater than 40 percent from November 12, 2015, forward.

2.  Entitlement to a disability rating greater than 20 percent for left leg radiculopathy, sciatic nerve, prior to January 20, 2016, and to a disability rating greater than 40 percent from January 20, 2016, forward.

3.  Entitlement to a disability rating greater than 10 percent for right leg radiculopathy, sciatic nerve.

4.  Entitlement to a disability rating greater than 20 percent for left leg radiculopathy, anterior crural nerve.

5.  Entitlement to a disability rating greater than 20 percent for right leg radiculopathy, anterior crural nerve.

6.  Entitlement to a compensable disability rating for right leg radiculopathy, obturator nerve.

7.  Entitlement to a compensable disability rating for left leg radiculopathy, obturator nerve.

8.  Entitlement to a compensable disability rating for right leg radiculopathy, external cutaneous nerve.

9.  Entitlement to a compensable disability rating for left leg radiculopathy, external cutaneous nerve.

10.  Entitlement to a compensable disability rating for right leg radiculopathy, ilio-inguinal nerve.

11.  Entitlement to a compensable disability rating for left leg radiculopathy, ilio-inguinal nerve.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to August 3, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to March 1973 and from February 1977 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2008, the RO denied entitlement to a TDIU and awarded service connection for left leg radiculopathy and assigned an initial 20 percent rating under Diagnostic Code 8520 (sciatic nerve), effective from effective July 10, 2006.  In both January and April 2008, the RO continued the 10 percent disability evaluation for the Veteran's lumbar spine disability.  Jurisdiction of the matter has since been transferred to the RO in Montgomery, Alabama.

In November 2013, the RO increased the rating for the Veteran's lumbar spine disability to 20 percent disabling, effective July 10, 2006.  

In a January 2016 rating decision, the RO increased the Veteran's evaluation for his lumbar spine disability to 40 percent disabling, effective November 12, 2015; increased the rating for left leg radiculopathy, sciatic nerve, to 40 percent, effective January 20, 2016; assigned a separate 20 percent rating for left leg radiculopathy, anterior crural nerve, effective January 20, 2016; assigned a separate 20 percent rating for right leg radiculopathy, anterior crural nerve, effective January 20, 2016; assigned a separate 10 percent rating for right leg radiculopathy, sciatic nerve, effective November 12, 2015; and awarded a TDIU, effective August 3, 2015.  The RO also assigned separate noncompensable (0 percent) ratings, all effective from January 20, 2016, for right leg radiculopathy, obturator nerve; left leg radiculopathy, obturator nerve; right leg radiculopathy, external cutaneous nerve; left leg radiculopathy, external cutaneous nerve; right leg radiculopathy, ilio-inguinal nerve; and left leg radiculopathy, ilio-inguinal nerve.

The Board remanded this case in June 2013 for further development.  At that time, the Board noted that in the January 2008 rating decision the RO had denied entitlement to a TDIU, but that the Veteran had not disagreed with that determination.  However, subsequently and during the pendency of the appeal, the Veteran has stated that he has not been able to work since 2005, in part because of his lumbar spine disorder.  See VA Form 21-8940, dated November 12, 2015.  Therefore, the issue of entitlement a TDIU prior to August 3, 2015 is on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding a TDIU claim must be addressed in an increased rating claim when the claimant or the record raises the issue of unemployability related to the disability in question).

Lastly, in a May 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but in a March 2016 memorandum, a representative from The American Legion indicated that the organization, as a matter of law, could not represent the Veteran in this matter.  In a May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As the Veteran has not appointed a new representative and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize The American Legion as the Veteran's representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must again be remanded.  The most recent supplemental statement of the case (SSOC) was issued in December 2013.  Since that time, the Veteran's Social Security Administration (SSA) disability records were associated with the file.  He also underwent VA Thoracolumbar Spine and Peripheral Nerves examinations in December 2015 and January 2016, respectively.  The AOJ must review this evidence and issue a supplemental statement of the case prior to appellate review by the Board.  See 38 C.F.R. § 19.31.

Further, the December 2013 SSOC was inadequate.  In the June 2013 remand, it was noted that in considering whether a higher evaluation is warranted for the lumbar spine disorder, the Board must consider both the orthopedic and neurological manifestations of the disability.  The Board noted that the September 2009 statement of the case (SOC) issued with regard to the increased rating claim for the lumbar spine disorder did not address entitlement to a higher rating for neurological manifestations and this must be accomplished.  However, the December 2013 SSOC did not do so; therefore, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran's updated VA treatment records must be obtained and associated with the file.  The January 2016 rating decision notes that VA outpatient treatment records dated through January 2016 had been reviewed; however, the most recent VA treatment records associated with the file are dated in July 2013.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's updated treatment records, dated from July 2013 to the present.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims on appeal.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case that addresses all issues on the title page of this decision and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





